                                                                                     Case 6:21-bk-12821-SY   Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21   Desc
                                                                                                             Main Document    Page 1 of 14


                                                                                     1 WEILAND GOLDEN GOODRICH LLP
                                                                                       David M. Goodrich, State Bar No. 208675
                                                                                     2 dgoodrich@wgllp.com
                                                                                       Ryan W. Beall, State Bar No. 313774
                                                                                     3 rbeall@wgllp.com
                                                                                       650 Town Center Drive, Suite 600
                                                                                     4 Costa Mesa, California 92626
                                                                                       Telephone 714-966-1000
                                                                                     5 Facsimile    714-966-1002

                                                                                     6 Counsel for Debtor
                                                                                       Western Community Energy
                                                                                     7

                                                                                     8                       UNITED STATES BANKRUPTCY COURT

                                                                                     9                        CENTRAL DISTRICT OF CALIFORNIA

                                                                                    10                                  RIVERSIDE DIVISION

                                                                                    11 In re                                     Case No.: 6:21-bk-12821-SY
Weiland Golden Goodrich LLP




                                                                                    12 WESTERN COMMUNITY ENERGY,                 Chapter 9
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                          Debtor.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14

                                                                                    15 WESTERN COMMUNITY ENERGY,                 Adv. No.

                                                                                    16                          Plaintiff,       COMPLAINT:
                                                                                                 v.
                                                                                    17                                           (1) DECLARATORY RELIEF;
                                                                                       SOUTHERN CALIFORNIA EDISON                (2) ENFORCEMENT OF AUTOMATIC
                                                                                    18 COMPANY, a California corporation, and        STAY; AND
                                                                                       DOES 1-20 INCLUSIVE,                      (3) INJUNCTIVE RELIEF
                                                                                    19
                                                                                                               Defendants.
                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                         1272964.1                                                            COMPLAINT
                                                                                     Case 6:21-bk-12821-SY        Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21            Desc
                                                                                                                  Main Document    Page 2 of 14


                                                                                     1           Plaintiff Western Community Energy ("Plaintiff") hereby files this Complaint for: (1)

                                                                                     2 Declaratory Relief, (2) Enforcement of Automatic Stay, and (3) Injunctive Relief

                                                                                     3 ("Complaint") against Southern California Edison Company, a California corporation

                                                                                     4 ("Defendant"), and DOES 1-20, inclusive and alleges that:

                                                                                     5                          STATEMENT OF JURISDICTION AND VENUE
                                                                                     6           1.     The Bankruptcy Court has jurisdiction over this adversary proceeding

                                                                                     7 pursuant to 28 U.S.C. § 1334. This adversary proceeding is a core proceeding pursuant

                                                                                     8 to 28 U.S.C. § 157(b)(2)(A) and (O).

                                                                                     9           2.     The Bankruptcy Court has constitutional jurisdiction to enter a final judgment

                                                                                    10 in this adversary proceeding.

                                                                                    11           3.     Venue properly lies in this judicial district where the civil proceeding arises
Weiland Golden Goodrich LLP




                                                                                    12 under title 11 of the United States Code as provided in 28 U.S.C. § 1409.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13           4.     This adversary proceeding arises out of and relates to the case entitled In re
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 Western Community Energy, Case No. 6:21-bk-12821-SY, filed on May 24, 2021, and

                                                                                    15 currently pending in the United States Bankruptcy Court, Central District of California,

                                                                                    16 Riverside Division.

                                                                                    17           5.     This is an adversary proceeding for declaratory relief, enforcement of the

                                                                                    18 automatic stay, and injunctive relief.

                                                                                    19                                   STATEMENT OF STANDING
                                                                                    20           6.     Plaintiff filed a Chapter 9 bankruptcy petition on May 24, 2021 ("Petition

                                                                                    21 Date").

                                                                                    22           7.     Plaintiff has standing to bring this action pursuant to 11 U.S.C. §§ 362, 901

                                                                                    23 and 922.

                                                                                    24                                    PARTIES TO THE ACTION
                                                                                    25           8.     Plaintiff, Western Community Energy, is the debtor in the Bankruptcy Case

                                                                                    26 pending under chapter 9 of title 11 of the United States Code ("Bankruptcy Code").

                                                                                    27

                                                                                    28
                                                                                         1272964.1                                       2                                    COMPLAINT
                                                                                     Case 6:21-bk-12821-SY       Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21           Desc
                                                                                                                 Main Document    Page 3 of 14


                                                                                     1           9.    Plaintiff is informed, believes, and alleges that Defendant Southern

                                                                                     2 California Edison Company is a California corporation with its principal place of business

                                                                                     3 in Rosemead, California.

                                                                                     4           10.   The true names and capacities of Defendants sued herein as DOES 1

                                                                                     5 through 20, inclusive, are unknown to Plaintiff but may be claiming some right, title, estate,

                                                                                     6 lien, or interest in the agreements described in this Complaint, and/or the monies owed to

                                                                                     7 Plaintiff and customers of Plaintiff as described herein, and are, therefore, sued under

                                                                                     8 such fictitious names. Plaintiff will amend this Complaint to allege the true names and

                                                                                     9 capacities of the DOES 1 through 20 when ascertained. Plaintiff is informed and believes,

                                                                                    10 and thereon alleges, that said fictitiously named Defendants may in some manner be

                                                                                    11 responsible, in whole or in part, for the matters alleged herein.
Weiland Golden Goodrich LLP




                                                                                    12                                   GENERAL ALLEGATIONS
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13           11.   Plaintiff incorporates each and every allegation contained in paragraphs 1
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 through 10 as though fully set forth herein.

                                                                                    15           12.   Plaintiff is a joint power authority pursuant to a Joint Powers Agreement

                                                                                    16 effective August 23, 2018, between the City of Canyon Lake, City of Eastvale, City of

                                                                                    17 Hemet, City of Jurupa Valley, City of Norco, City of Perris, and City of Wildomar

                                                                                    18 (collectively, "Member Cities"), formed for the purpose of implementing a community

                                                                                    19 choice aggregation program. Plaintiff's principal place of business is Riverside, California.

                                                                                    20           13.   Plaintiff is informed, believes, and alleges that the Member Cities passed an

                                                                                    21 ordinance opting its residents and businesses into Plaintiff's community choice

                                                                                    22 aggregation program as retail electricity customers of Plaintiff ("Customers") in

                                                                                    23 accordance with California Public Utilities Code § 366.2.

                                                                                    24           14.   Plaintiff is informed, believes, and alleges that as a result of the Member

                                                                                    25 Cities' ordinance opting the Customers into Plaintiff's community choice aggregation

                                                                                    26 program, the Customers were transferred from Defendant to Plaintiff and that most of the

                                                                                    27 Customers were customers of Plaintiff on the Petition Date.

                                                                                    28
                                                                                         1272964.1                                     3                                   COMPLAINT
                                                                                     Case 6:21-bk-12821-SY       Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21           Desc
                                                                                                                 Main Document    Page 4 of 14


                                                                                     1           15.   On or about August 15, 2019, Plaintiff and Defendant entered into an

                                                                                     2 Agreement Between Southern California Edison Company and Western Community

                                                                                     3 Energy Regarding WCE Implementation and Resource Adequacy Compliance for 2020,

                                                                                     4 2021 and 2022 ("RA Agreement").Plaintiff is informed, believes, and alleges that pursuant

                                                                                     5 to the RA Agreement, Defendant is required to (1) satisfy the resource adequacy

                                                                                     6 obligations of Plaintiff in exchange for payment from Plaintiff, and (2) transfer local

                                                                                     7 resource adequacy resources to Plaintiff, which Plaintiff can use to satisfy local resource

                                                                                     8 adequacy obligations on its own behalf, in exchange for payment from Plaintiff.

                                                                                     9           16.   Pursuant to the RA Agreement, Defendant has the right to set off the

                                                                                    10 Customer remittances against any payment due to Defendant under the RA Agreement

                                                                                    11 that has been unpaid for sixty (60) days.
Weiland Golden Goodrich LLP




                                                                                    12           17.   Defendant served Plaintiff with a notice of default under the RA Agreement
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 and failure to cure on February 16, 2021. This notice of default related to Plaintiff’s failure
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 to pay for 2020 RA that was delivered by Defendant. Following such notice of default,

                                                                                    15 Defendant required Plaintiff to prepay for 2021 RA on a monthly basis while discussions

                                                                                    16 concerning a payment plan were ongoing. Plaintiff was unable to make the prepayment in

                                                                                    17 May and SCE withheld RA that is necessary for regulatory compliance. The prepayments

                                                                                    18 were made under protest because Plaintiff made a $4.5 million down payment for 2021

                                                                                    19 RA and Defendant holds a $4.5 million letter of credit for the remainder of the purchase

                                                                                    20 price for the 2021 RA as required by the RA Agreement, so Plaintiff believes that Plaintiff

                                                                                    21 has complied with the RA Agreement with respect to 2021 RA.

                                                                                    22           18.   Defendant served Plaintiff with a Notice of Termination of the [RA]

                                                                                    23 Agreement by letter on May 24, 2021, claiming that Plaintiff was in default under an

                                                                                    24 Edison Electric Institute Master Agreement dated October 28, 2020 (“EEI Agreement”),

                                                                                    25 and that such alleged "cross-default" permitted Defendant to terminate its performance

                                                                                    26 under the RA Agreement and draw collateral to recover monies owed to Defendant.

                                                                                    27 Plaintiff has posted funds in collateral in connection with the EEI Agreement and therefore

                                                                                    28
                                                                                         1272964.1                                     4                                   COMPLAINT
                                                                                     Case 6:21-bk-12821-SY       Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21             Desc
                                                                                                                 Main Document    Page 5 of 14


                                                                                     1 believes it is entitled to at least partial performance by Defendant with respect to delivery

                                                                                     2 of RA.

                                                                                     3           19.   The failure by Defendant to deliver RA to Plaintiff in May, 2021, has put

                                                                                     4 Plaintiff in imminent danger of failing to meet its regulatory requirements with the CPUC,

                                                                                     5 and the California Independent System Operator (“CAISO”), which will result in substantial

                                                                                     6 penalties.

                                                                                     7           20.   On or about February 26, 2019, the Plaintiff and Defendant entered into a

                                                                                     8 Community Choice Aggregator Agreement ("CCA Agreement"). The CCA Agreement

                                                                                     9 covers services provided by Defendant on behalf of Plaintiff as a community choice

                                                                                    10 program. Plaintiff is informed, believes, and alleges that under the CCA Agreement,

                                                                                    11 Defendant is required to bill and collect payments from Customers and tender the
Weiland Golden Goodrich LLP




                                                                                    12 amounts collected to Plaintiff.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13           21.   On February 13, 2020, Plaintiff, River City Bank, and various PPA Providers,
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 including Defendant entered into an Intercreditor and Collateral Agency Agreement

                                                                                    15 (“Intercreditor Agreement”) and various other agreements relating to a “Lockbox Account”

                                                                                    16 in the name of the Plaintiff serviced by River City Bank (“Lockbox Agreements”).

                                                                                    17           22.   Plaintiff is informed, believes, and alleges that pursuant to the CCA

                                                                                    18 Agreement, the Intercreditor Agreement, RA Agreement, and other Lockbox Agreements

                                                                                    19 Plaintiff’s clients are to be billed by Defendant, who is to remit all collections billed by

                                                                                    20 Defendant on behalf of Plaintiff to River City Bank to place in the Lockbox Account.

                                                                                    21           23.   Plaintiff is informed, believes, and alleges that Defendant intends to remit all

                                                                                    22 collections billed by Defendant on behalf of Plaintiff to River City Bank to place in the

                                                                                    23 Lockbox Account.

                                                                                    24           24.   Plaintiff is informed, believes, and alleges that pursuant to the CCA

                                                                                    25 Agreement, Defendant maintains a billing system on behalf of Plaintiff and sends monthly

                                                                                    26 invoices to Plaintiff's Customers for its generation charges and collects Plaintiff's

                                                                                    27 remittances and passes them through to Plaintiff.

                                                                                    28
                                                                                         1272964.1                                      5                                    COMPLAINT
                                                                                     Case 6:21-bk-12821-SY        Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21           Desc
                                                                                                                  Main Document    Page 6 of 14


                                                                                     1           25.   Plaintiff is informed, believes, and alleges that Defendant has no legal or

                                                                                     2 equitable right to any money received from the Customers.

                                                                                     3           26.   Plaintiff is informed, believes, and alleges that Defendant maintains a tariff

                                                                                     4 governing its service with Plaintiff as a community choice aggregation program.

                                                                                     5           27.   Plaintiff is informed, believes, and alleges that Defendant may seek to apply

                                                                                     6 its tariff after the Petition Date.

                                                                                     7           28.   Plaintiff is informed, believes, and alleges that Defendant can seek a return

                                                                                     8 of the Customers to Defendant's services if (1) Defendant obtains information from the

                                                                                     9 CAISO or that Plaintiff can no longer serve the Customers, or (2) Defendant files an

                                                                                    10 application with the California Public Utilities Commission ("CPUC") for a return of the

                                                                                    11 Customers under exigent circumstances.
Weiland Golden Goodrich LLP




                                                                                    12           29.   Plaintiff is informed, believes, and alleges that the CCA Agreement
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 authorizes Defendant to terminate the agreement in the event Plaintiff files for bankruptcy.
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14           30.   Plaintiff is informed, believes, and alleges that if the CCA Agreement is

                                                                                    15 terminated, Defendant can seek a return of Customers.

                                                                                    16           31.   Plaintiff is informed, believes, and alleges that Defendant will unilaterally

                                                                                    17 seek a return of the Customers to Defendant for service or seek an order from CPUC

                                                                                    18 returning the Customers to Defendant, which will terminate all revenue collected by

                                                                                    19 Plaintiff.

                                                                                    20           32.   Plaintiff is informed, believes, and alleges that Defendant may disregard the

                                                                                    21 automatic stay that applies to all bankruptcy proceedings in enforcing the RA Agreement

                                                                                    22 and the CCA Agreement.

                                                                                    23                                       FIRST CLAIM FOR RELIEF
                                                                                    24                                        (For Declaratory Relief)
                                                                                    25           33.   Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                                    26 through 32, inclusive, as though fully set forth herein.

                                                                                    27           34.   Plaintiff is informed, believes, and alleges that Defendant contends, or may

                                                                                    28 contend, the RA Agreement and the EEI Agreement are future commodities contracts
                                                                                         1272964.1                                       6                                   COMPLAINT
                                                                                     Case 6:21-bk-12821-SY       Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21             Desc
                                                                                                                 Main Document    Page 7 of 14


                                                                                     1 thereby providing an exception under 11 U.S.C. § 362(b)(6) to the automatic stay of 11

                                                                                     2 U.S.C. § 362(a).

                                                                                     3           35.   Plaintiff contends the RA Agreement and CCA Agreement are not future

                                                                                     4 commodities contracts and that while the EEI Agreement may fall under the exception,

                                                                                     5 Plaintiff has partially performed under the EEI Agreement.

                                                                                     6           36.   An actual controversy has arisen and now exists between Plaintiff and

                                                                                     7 Defendant regarding the automatic stay and the exception provided under 11 U.S.C.

                                                                                     8 § 362(b)(6).

                                                                                     9           37.   A declaratory judgment is necessary and appropriate at this time in that

                                                                                    10 Plaintiff denies and Defendant contends that the RA Agreement and CCA Agreements are

                                                                                    11 future commodities contracts.
Weiland Golden Goodrich LLP




                                                                                    12           38.   A declaratory judgement is necessary and appropriate at this time to require
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13 Defendant to deliver RA under the RA Agreement and the EEI Agreement that Plaintiff
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 has paid for and is necessary for Plaintiff to meet its regulatory obligations as it continues

                                                                                    15 operations.

                                                                                    16           39.   Plaintiff is further informed, believes, and alleges that Defendant may apply

                                                                                    17 a tariff on energy resources transferred to Plaintiff notwithstanding the issuance of the

                                                                                    18 automatic stay.

                                                                                    19           40.   Plaintiff contends that any attempt to apply a tariff after the Petition Date is a

                                                                                    20 violation of the automatic stay and void ab initio notwithstanding any California law, rule or

                                                                                    21 regulation to the contrary.

                                                                                    22           41.   An actual controversy has arisen and now exists between Plaintiff and

                                                                                    23 Defendant regarding the applicability of the automatic stay to any attempt of Defendant to

                                                                                    24 apply a tariff after the Petition Date.

                                                                                    25           42.   A declaratory judgment is necessary and appropriate at this time in that

                                                                                    26 Plaintiff contends the automatic stay enjoins Defendant from applying a tariff.

                                                                                    27           43.   Plaintiff is further informed, believes, and alleges that Defendant claims it

                                                                                    28 has a right to seek a return of the Customers to Defendant notwithstanding the issuance
                                                                                         1272964.1                                      7                                    COMPLAINT
                                                                                     Case 6:21-bk-12821-SY       Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21             Desc
                                                                                                                 Main Document    Page 8 of 14


                                                                                     1 of the automatic stay and that the automatic stay does not expressly or implicitly preempt

                                                                                     2 California law, rule or regulation governing the return of retail electricity customers from a

                                                                                     3 community choice aggregate programs.

                                                                                     4           44.   Plaintiff contends any attempt to return the Customers to Plaintiff after the

                                                                                     5 Petition Date is a violation of the automatic stay and void ab initio notwithstanding any

                                                                                     6 California law, rule or regulation to the contrary.

                                                                                     7           45.   An actual controversy has arisen and now exists between Plaintiff and

                                                                                     8 Defendant regarding the applicability of the automatic stay to any attempt of Defendant to

                                                                                     9 seek a return of the Customers.

                                                                                    10           46.   A declaratory judgment is necessary and appropriate at this time in that

                                                                                    11 Plaintiff contends the automatic stay enjoins Defendant from pursuing a return of the
Weiland Golden Goodrich LLP




                                                                                    12 Customers to Defendant and Defendant disputes Plaintiff's contention.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13           47.   Plaintiff is further informed, believes, and alleges that Defendant may seek
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 to set off or withhold remittances received by Defendant from the Customers and/or

                                                                                    15 exercise self-help rights by setting off money owed against a $147,000 security deposit.

                                                                                    16           48.   Plaintiff contends any withholding of remittances from the Customers or

                                                                                    17 exercising set off rights is a violation of the automatic stay.

                                                                                    18           49.   An actual controversy has arisen and now exists between Plaintiff and

                                                                                    19 Defendant regarding the applicability of the automatic stay to remittances received from

                                                                                    20 the Customers and set off rights, if any, of Defendants.

                                                                                    21           50.   A declaratory judgment is necessary and appropriate at this time in that

                                                                                    22 Plaintiff contends the automatic stay enjoins Defendant from retaining any remittances

                                                                                    23 received from the Customers and/or exercising any self-help right of set off.

                                                                                    24           51.   Plaintiff is further informed, believes, and alleges that Defendant will remit all

                                                                                    25 collections made by Defendant on behalf of Plaintiff to River City Bank for deposit to the

                                                                                    26 Lockbox Account.

                                                                                    27           52.   Plaintiff contends that the remittance of Defendant’s funds to River City Bank

                                                                                    28 is a violation of the automatic stay.
                                                                                         1272964.1                                      8                                    COMPLAINT
                                                                                     Case 6:21-bk-12821-SY       Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21           Desc
                                                                                                                 Main Document    Page 9 of 14


                                                                                     1           53.   An actual controversy has arisen and now exists between Plaintiff and

                                                                                     2 Defendant regarding the applicability of the automatic stay to remittance of Defendant’s

                                                                                     3 funds to River City Bank.

                                                                                     4           54.   A declaratory judgment is necessary and appropriate at this time in that

                                                                                     5 Plaintiff contends the automatic stay enjoins Defendant from remitting Defendant’s funds

                                                                                     6 to River City Bank.

                                                                                     7           55.   Plaintiff therefore requests a declaratory judgment that (a) the RA

                                                                                     8 Agreement and CCA Agreement are not future commodities contracts, (b) the automatic

                                                                                     9 stay enjoins (1) any attempt of Defendant to apply a tariff after the Petition Date, (2) any

                                                                                    10 act of Defendant to seek a return of the Customers to Defendant, (3) any act to withhold

                                                                                    11 Customer remittances and/or exercising any self-help right of setoff, and (4) any act to
Weiland Golden Goodrich LLP




                                                                                    12 remit Defendant’s funds to River City Bank.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                                 SECOND CLAIM FOR RELIEF
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14                             (For Enforcement of Automatic Stay)
                                                                                    15           56.   Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                                    16 through 55, inclusive, as though fully set forth herein.

                                                                                    17           57.   Section 362(a) of the Bankruptcy Code states:

                                                                                    18                 (a) Except as provided in subsection (b) of this section, a petition
                                                                                                       filed under section 301, 302, or 303 of this title, … , operates as a
                                                                                    19                 stay, applicable to all entities of – …
                                                                                                       (3) any act to obtain possession of property of the estate or of
                                                                                    20
                                                                                                       property from the estate or to exercise control over property of
                                                                                    21                 the estate.
                                                                                                 58.   11 U.S.C. § 901 specifically incorporates § 362 in its entirety in chapter 9
                                                                                    22
                                                                                         bankruptcy cases.
                                                                                    23
                                                                                                 59.   11 U.S.C. § 902 explains that “property of the estate” used elsewhere in the
                                                                                    24
                                                                                         code should mean “property of the debtor” in bankruptcy filings under chapter 9 of the
                                                                                    25
                                                                                         Bankruptcy Code.
                                                                                    26
                                                                                                 60.   Plaintiff is informed, believes, and alleges that the automatic stay pursuant
                                                                                    27
                                                                                         to §§ 362 and 922 of the Bankruptcy Code are applicable to the RA Agreement and CCA
                                                                                    28
                                                                                         1272964.1                                     9                                     COMPLAINT
                                                                                     Case 6:21-bk-12821-SY       Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21              Desc
                                                                                                                 Main Document    Page 10 of 14


                                                                                     1 Agreement and Defendant can take no action under the either agreement that is in

                                                                                     2 violation of the automatic stay.

                                                                                     3           61.   Plaintiff is informed, believes, and alleges that recovering the Customers for

                                                                                     4 itself and withholding payments from the Customers to Plaintiff would both constitute

                                                                                     5 violations of the automatic stay for exercising control over property of Plaintiff.

                                                                                     6           62.   Plaintiff is further informed, believes, and alleges that the remittance of

                                                                                     7 Defendant’s funds to River City Bank would constitute a violation of the automatic stay for

                                                                                     8 exercising control over property of the Plaintiff.

                                                                                     9           63.   Plaintiff is informed, believes, and alleges that Defendant’s partaking in such

                                                                                    10 actions would constitute a willful violation of the automatic stay and would be subject to

                                                                                    11 attorneys’ fees and punitive damages as contemplated by 11 U.S.C. § 362(k).
Weiland Golden Goodrich LLP




                                                                                    12                                    THIRD CLAIM FOR RELIEF
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13                                        (Injunctive Relief)
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14           64.   Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                                    15 through 63, inclusive, as though fully set forth herein.

                                                                                    16           65.   Plaintiff seeks an order enjoining Defendant fromr (a) recovering the

                                                                                    17 Customers for itself, (b) withholding remittances received by Defendant from the

                                                                                    18 Customers, and (c) remitting amounts billed on behalf of Plaintiff to River City Bank.

                                                                                    19           66.   Money damages will not be adequate and there exists no adequate remedy

                                                                                    20 at law since once the Customers have been enrolled with Defendant, there is no feasible

                                                                                    21 method to return the Customers to Plaintiff.

                                                                                    22           67.   Plaintiff is threatened with irreparable harm if Defendant either recovers the

                                                                                    23 Customers, withholds payment to Plaintiff, or remits Plaintiff’s funds to River City Bank for

                                                                                    24 deposit in the Lockbox Account. Plaintiff is owed significant money from the remittances

                                                                                    25 that are sent to Defendant from the Customers and the loss of some or all of the

                                                                                    26 Customers will likely be permanent and irreplaceable pursuant to the method and strategy

                                                                                    27 contemplated by Defendant. Furthermore, Plaintiff does not have the ability to continue

                                                                                    28 operating without receiving remittances from the Customers.
                                                                                         1272964.1                                     10                                    COMPLAINT
                                                                                     Case 6:21-bk-12821-SY       Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21               Desc
                                                                                                                 Main Document    Page 11 of 14


                                                                                     1           68.   Plaintiff is informed, believes, and alleges that the hardship imposed on

                                                                                     2 Defendant by such an injunction would be minimal and any harm suffered by Defendant

                                                                                     3 by such an injunction could be remedied by a simple money judgment.

                                                                                     4           69.   Plaintiff is informed, believes, and alleges that it is in the public interest to

                                                                                     5 preserve Plaintiff’s ability to operate by not allowing Defendant to seize some or all of the

                                                                                     6 Customers and/or remittances paid by the Customers until this issue is resolved as the

                                                                                     7 principles of equity requires that a true determination of the issues occur prior to

                                                                                     8 Defendant’s actions which will undoubtedly destroy any chance of Plaintiff’s adjustment of

                                                                                     9 debt and continued operation.

                                                                                    10           70.   Plaintiff therefore demands an injunction enjoining Defendant from either (a)

                                                                                    11 recovering the Customers, or (b) withholding funds from the Customers pursuant to CCA
Weiland Golden Goodrich LLP




                                                                                    12 Agreement, until the issues are resolved.
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13           WHEREFORE, Plaintiff prays that this Court enter a judgment against Defendant
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14 as follows:

                                                                                    15                                   On the First Claim for Relief
                                                                                    16           1.    For declaration and judgment that the RA Agreement and CCA Agreement

                                                                                    17 are not future commodities contracts.

                                                                                    18           2.    For declaration and judgment that Defendant must continue to deliver RA

                                                                                    19 under the RA Agreement.

                                                                                    20           3.    For declaration and judgment that Defendant must deliver RA under the EEI

                                                                                    21 Agreement to the extent that Plaintiff has posted collateral to pay for such RA.

                                                                                    22           4.    For declaration and judgment that the automatic stay enjoins any attempt of

                                                                                    23 Defendant to apply a tariff after the Petition Date.

                                                                                    24           5.    For declaration and judgment that the automatic stay enjoins any act of

                                                                                    25 Defendant to seek a return of the Customers to Defendant.

                                                                                    26           6.    For declaration and judgment that the automatic stay enjoins any act to

                                                                                    27 withhold Customer remittances and/or exercise any set off rights.

                                                                                    28           7.    For declaration and judgment that the automatic stay enjoins any act of
                                                                                         1272964.1                                      11                                     COMPLAINT
                                                                                     Case 6:21-bk-12821-SY      Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21         Desc
                                                                                                                Main Document    Page 12 of 14


                                                                                     1 Defendant to remit Plaintiff’s funds to River City Bank for deposit in the Lockbox Account.

                                                                                     2                                On the Second Claim for Relief
                                                                                     3           8.    For judgment enforcing the automatic stay pursuant to 11 U.S.C. §§ 362 and

                                                                                     4 922 specifically with respect to Defendant’s attempt to recover Customers for itself,

                                                                                     5 withholding remittances delivered by the Customers to Defendant, or remitting funds

                                                                                     6 collected by Defendant to River City Bank for deposit in the Lockbox Account.

                                                                                     7                                 On the Third Claim for Relief
                                                                                     8           9.    For judgment enjoining Defendant from taking any action to (a) recover any

                                                                                     9 Customers from Plaintiff, (b) withhold remittances received by Defendant from the

                                                                                    10 Customers, until the issues alleged herein are resolved, and (c) remit funds collected by

                                                                                    11 Defendant owed to Plaintiff to River City Bank for deposit in the Lockbox Account.
Weiland Golden Goodrich LLP




                                                                                    12                                    On all Claims for Relief
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13           10.   For judgment awarding attorney’s fees and costs to Plaintiff;
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14           11.   For judgment awarding such other and further relief as the Court deems just

                                                                                    15 and proper.

                                                                                    16                                            Respectfully submitted,

                                                                                    17 Dated: May 28, 2021                        WEILAND GOLDEN GOODRICH LLP

                                                                                    18

                                                                                    19                                            By: /s/ David M. Goodrich
                                                                                                                                      DAVID M. GOODRICH
                                                                                    20                                                RYAN W. BEALL
                                                                                                                                      Counsel for Chapter 9 Debtor
                                                                                    21                                                Western Community Energy
                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                         1272964.1                                   12                                 COMPLAINT
         Case 6:21-bk-12821-SY                        Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21                                     Desc
                                                      Main Document    Page 13 of 14
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
Western Community Energy                                                         Southern California Edison Company
                                                                                 Does 1-20
ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Weiland Golden Goodrich LLP (714) 966-100           Munger, Tolles & Olson LLP (213) 683-9554
650 Town Center Dr., Ste. 600, Costa Mesa, CA 92656 350 S. Grand Ave., Los Angeles, CA 90071

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□XDebtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □XCreditor    □ Other
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
(1) Declaratory Relief; (2) Enforcement of Automatic Stay; and (3) Injunctive Relief



                                                                    NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□ 11-Recovery of money/property - §542 turnover of property                     □
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                               □
                                                                                   61-Dischargeability - §523(a)(5), domestic support

□ 13-Recovery of money/property - §548 fraudulent transfer                      □
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                         □
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                □
                                                                                      (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                □
                                                                                FRBP 7001(7) – Injunctive Relief

□                                                                                2 71-Injunctive relief – imposition of stay
    FRBP 7001(3) – Approval of Sale of Property
    31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                □3 72-Injunctive relief – other

□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                □ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                □1 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                Demand $
Other Relief Sought
       Case 6:21-bk-12821-SY               Doc 7 Filed 05/28/21 Entered 05/28/21 10:27:21                              Desc
                                           Main Document    Page 14 of 14
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
Western Community Energy                                               6:21-bk-12821-SY
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
Central                                                                Riverside                         Scott Yun
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

 /s/ David M. Goodrich



DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
 5/28/2021                                                             David M. Goodrich



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
